Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 was filed before the mailing of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW-107130848, filed on 09/03/2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 9 recites the limitation “. . . wherein the first QR code or the second QR code is associated with the ticket identifier encrypted, and the . . .” at the first two lines of the last paragraph of Claims 1 and 9.  First, “ticket identifier encrypted” is grammatically confusing. Second, because “the first QR code or the second QR code is associated with the ticket identifier encrypted” is the first in a list of three limitations, the following “and” is grammatically incorrect. Third, “the ticket identifier” or “the ticket identifier encrypted” lacks antecedent basis for this limitation in the claim because it is confusing as whether it is referencing a new element or “the at least one ticket identifier” in the first two lines of the second paragraph of Claims 1 and 9. Therefore, further examination of Claims 1 and 9 herein will be based on interpreting the first two lines of the last paragraph of Claims 1 and 9 as stating “wherein the first QR code or the second QR code is associated with the at least one ticket identifier and encrypted, the” in place of “wherein the first QR code or the second QR code is associated with the ticket identifier encrypted, and the” at the beginning of the fourth paragraph of Claims 1 and 9.
Claims 2-5 are rejected by virtue of their dependency. Claims 2-5 recite “[t]he electronic ticket admission verification anti-counterfeiting system according to claim 1” at the beginning of each claim. Because Claim 1, which Claims 2-5 depend upon, is rejected as being indefinite as discussed above, the reference to “ the . . . according to claim 1” in Claims 2-5 is also indefinite. Further examination of Claims 2-5 herein will be based on Claims 2-5 as written and Claim 1 as interpreted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US20160042485A1 ("Kopel" later granted as US10482558B2) in view of US9600946B1 ("Gerace").
Regarding independent Claim 9, Kopel teaches an “electronic ticket admission verification anti-counterfeiting system, comprising:”
“a ticket database configured to store at least one ticket identifier” (¶97 shows database which verifies tickets), wherein
“the at least one ticket identifier is downloaded and stored to a user-end device” (¶85 shows that the account ID is communicated from a mobile device.) “comprising a display screen and a sound receiving device” (¶102 shows that the data processing system of Fig 21, which includes display device 2104, input device 2106, and Audio IO device 2107, may be used as a mobile device 104. ¶110 defines input device 2106 and display device 2104 to include a touch screen. ¶111 defines Audio IO device 2107 to include a microphone and speakers.);
“at least one admission determination device comprising a[n optical] broadcasting device and a barcode reader” (¶58 showing the broadcasting device and barcode reader. See also Fig. 9.), wherein
“the barcode reader is configured to sequentially scan a first QR code and a second QR code displayed on the display screen of the user-end device” (¶58 shows a barcode reader. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR code" and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and
“the at least one admission determination device is configured to analyze the first QR code to determine whether to instruct the [optical] broadcasting device to broadcast a notification [signal]” (¶85 shows that once the "first barcode" is processed, a second bar code is transmitted to the mobile device. ¶58 shows that the "first barcode" of Kopel correlates to the "first QR code," the "second barcode" of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and then 
“analyze the second QR code to determine whether to admit a user holding the user-end device” (¶86 showing that the "third barcode" is analyzed to determines whether to permit the user to cross a turnstile. ¶58 shows that the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.); wherein 
“the second QR code is generated and displayed on the display screen after the [optical signal] receiving device of the user-end device receives the notification [signal]” (¶85-86 shows that after the "second information" is processed by the mobile device and the "third barcode" is generated. ¶58 shows that the "second barcode" of Kopel correlates to the broadcast signal and the "third barcode" of Kopel 
“the first QR code is different from the second QR code” (¶7 shows that "the first, second, and third information are different.").
Kopel does not teach that:
 the “at least one admission determination device comprising a sound broadcasting device and a barcode reader,” wherein
 “the at least one admission determination device is configured to analyze the first QR code to determine whether to instruct the sound broadcasting device to broadcast a notification sound”, and that 
“the second QR code is generated and displayed on the display screen after the sound receiving device of the user-end device receives the notification sound.”
Gerace teaches an “electronic ticket admission verification anti-counterfeiting system, comprising” “a ticket database configured to store at least one ticket identifier” (C1L50-59), wherein
the “at least one admission determination device comprising a sound broadcasting device and a barcode reader” (C4L22-27 "[P]oints of ingress to the venue can include audio beacons or transmitters that produce an identifiable audio signal, which need not necessarily be audible to human sensory perception. Upon detection of this audio signal, the attendee device can provide proximity data to the application." C5L1619 "System 100 can, inter alia, provide for scannerless venue entry, which can be employed in connection with existing barcode approaches or with Flash Seats® ID approaches."), wherein
 “the at least one admission determination device is configured to . . . instruct the sound broadcasting device to broadcast a notification sound” (C9L8-11 shows the broadcast of a sound. See also, Fig. 2B.) and that 
“[visual confirmation information] is generated and displayed on the display screen after the sound receiving device of the user-end device receives the notification sound” (C3L63-67 shows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gerace with Kopel because both Kopel (¶2-3 show the motivation of Kopel is to provide alternative to RF wireless technology.) and Gerace (C5L1619 "System 100 can, inter alia, provide for scannerless venue entry, which can be employed in connection with existing barcode approaches or with Flash Seats(R ID approaches." See also C9L23-29 and C4L28-47showing the advantages of audio signals.) teach secure and expedited improvements to verify and grant entrance to a venue. Thus, combining Gerace with Kopel furthers the interests taught in both Kopel and Gerace, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 1, Kopel teaches an “electronic ticket admission verification anti-counterfeiting system, comprising:”
“a ticket database configured to store at least one ticket identifier” (¶97 shows database which verifies tickets), wherein
“the at least one ticket identifier is downloaded and stored to a user-end device” (¶85 shows that the account ID is communicated from a mobile device.) “comprising a display screen and a sound receiving device” (¶102 shows that the data processing system of Fig 21, which includes display device 2104, input device 2106, and Audio IO device 2107, may be used as a mobile device 104. ¶110 defines input device 2106 and display device 
“at least one admission determination device comprising a[n optical] broadcasting device and a barcode reader” (¶58 showing the broadcasting device and barcode reader. See also Fig. 9.), wherein
“the barcode reader is configured to sequentially scan a first QR code and a second QR code displayed on the display screen of the user-end device” (¶58 shows a barcode reader. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR code" and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and
“when the admission determination device analyzes that the first QR code is valid the admission determination device controls the [optical] broadcasting device to broadcast a notification [signal]” (¶85 shows that once the "first barcode" is processed, a second bar code is transmitted to the mobile device. ¶58 shows that the "first barcode" of Kopel correlates to the "first QR code," the "second barcode" of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and then “analyzes the second QR code to determine whether to admit a user holding the user-end device” (¶86 showing that the "third barcode" is analyzed to determines whether to permit the user to cross a turnstile. ¶58 shows that the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.); wherein
“the first QR code or the second QR code is associated with the ticket identifier encrypted” (¶97 shows that the encryption code embedder in the unique bar code is compared against a database.), and
“the second QR code is generated after the [optical signal] receiving device of the user-end device receives the notification [signal]” (¶85-86 shows that after the "second information" is processed by the mobile device and the "third barcode" is generated. ¶58 shows that the "second barcode" of Kopel correlates to the broadcast signal and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and
“the first QR code is different from the second QR code” (¶7 shows that "the first, second, and third information are different.").
Kopel does not teach that:
the “at least one admission determination device compris[es] a sound broadcasting device . . . ,”
 “when the admission determination device analyzes that the first QR code is valid the admission determination device controls the sound broadcasting device to broadcast a notification sound,” and
 “the second QR code is generated after the sound receiving device of the user-end device receives the notification sound.”
Gerace teaches an “electronic ticket admission verification anti-counterfeiting system, comprising” “a ticket database configured to store at least one ticket identifier” (C1L50-59), wherein
the “at least one admission determination device compris[es] a sound
 “when the admission determination device analyzes that the first QR code is valid the admission determination device controls the sound broadcasting device to broadcast a notification sound” (¶85 shows that once the "first barcode" is processed, a second bar code is transmitted to the mobile device. ¶58 shows that the "first barcode" of Kopel correlates to the "first QR code," the "second barcode" of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and
 “[visual confirmation information] is generated after the sound receiving device of the user-end device receives the notification sound” (C3L63-67 shows proximity data is based on "audio-based signaling techniques." C5L60-C6L4 shows that the "Redemption component 110 [validates] ticket data representing a privilege to enter the venue" "in response to proximity component 102 receiving proximity data 104." C4L5-11 shows that in response to verification, the mobile device can display a unique image memorializing verification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gerace with Kopel because both Kopel (¶2-3 show the motivation of Kopel is to provide alternative to RF wireless technology.) and Gerace (C5L1619 "System 100 can, inter alia, provide for scannerless venue entry, which can be employed in connection with existing barcode approaches or with Flash Seats(R ID approaches." See also C9L23-29 and C4L28-47showing the advantages of audio signals.) teach secure and expedited improvements to verify and grant entrance to a venue. Thus, combining Gerace with Kopel furthers the interests taught in both Kopel and Gerace, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, Kopel and Gerace teach the “electronic ticket admission verification anti-counterfeiting system according to claim 1” as discussed above. Gerace further teaches that “the 
Regarding Claim 3, Kopel and Gerace teach the “electronic ticket admission verification anti-counterfeiting system according to claim 1” as discussed above. Kopel further teaches “a gate system, wherein when the admission determination device analyzes that the second QR code is valid, the user holding the user-end device is admitted and the admission determination device notifies the gate system to allow the user to enter” (¶86 showing that the "third barcode" is analyzed to determines whether to permit the user to cross a turnstile. ¶58 shows that the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.).
Regarding Claim 4, Kopel and Gerace teach the “electronic ticket admission verification anti-counterfeiting system according to claim 1” as discussed above. Gerace further teaches that “the notification sound comprises a frequency range outside of a human hearing range, and the notification sound comprises single frequency range or a plurality of frequency ranges” (C7L5-16 showing that the audio signal can be a range of frequencies, some of which are outside human hearing range. C4L22-27 showing that "points of ingress to the venue can include audio beacons or transmitters that produce an identifiable audio signal, which need not necessarily be audible to human sensory perception. Upon detection of this audio signal, the attendee device can provide proximity data to the application.").
Regarding Claim 5, Kopel and Gerace teach the “electronic ticket admission verification anti-counterfeiting system according to claim 1” as discussed above.
Kopel
“the user-end device further comprises one of an acceleration sensor, a proximity sensor, an optical sensor or a combination thereof” (¶102 shows that the data processing system of Fig 21, which includes input device 2106, Audio IO device 2107, and optional devices 2108, may be used as a mobile device 104. ¶110  defines input device 2106 to include proximity sensors. Paragraph 111 defines Audio IO device 2107 to include a microphone and speakers and optional devices 2108 to include accelerometer, proximity sensor, and a light sensor or combination thereof.), and
“when the user-end device analyzes that the . . . the notification [signal] matches a preset . . . condition, and a determination result of . . . the optical sensor . . . matches a preset condition, the user-end device generates and displays the second QR code on the display screen” (¶85-86 shows that after the "second information" is processed by the mobile device and the "third barcode" is generated. ¶58 shows that the "second barcode" of Kopel correlates to the broadcast signal and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.).
Gerace further teaches that “when the user-end device analyzes that the frequency range of the notification sound matches a preset frequency range condition, and a determination result of one of the acceleration sensor, the proximity sensor, the optical sensor or the combination thereof matches a preset condition” ( C9L11-23 showing that "once proximity data 104 is triggered (e.g., based on an indication of proximity to point of ingress 108), ticket data 112 can be validated and/or redeemed. Thereafter, rather than (or in addition to) causing user interface 116 to display indicia associated with verification data 118, beacon component 602 can facilitate transmission of right of entry signal 604. Upon receipt of right of entry signal 604 by receiving device 606, access limiting mechanism (e.g., a gate, turnstile, or the like) can be instructed to allow entry. As with other signals detailed herein, right of entry signal 604 can be an audio signal, an optical signal, or based on a communication network." C4L26-27 
Regarding Claim 6, Kopel teaches “An electronic ticket admission validation anti-counterfeiting method, comprising:”
“scanning a first QR code displayed on a display screen of a user-end device” ((¶58 shows a barcode reader which scans the first barcode. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR code," the “second barcode” of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.); 
“analyzing first information obtained from the first QR code” (¶85 shows that once the "first barcode" is processed, a second bar code is transmitted to the mobile device. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR code," the “second barcode” of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.);
“comparing the first information to information provided by a ticket database, to determine whether to broadcast . . . a notification [signal]” (¶85 shows that once the "first barcode" is processed, a second bar code is transmitted to the mobile device. ¶97 shows database which verifies tickets. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR  Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.);
“scanning a second QR code displayed on the display screen of the user-end device” (¶86 showing that the "third barcode" is analyzed to determines whether to permit the user to cross a turnstile. ¶58 also shows that the "first barcode" of Kopel correlates to the "first QR code," the “second barcode” of Kopel correlates to the broadcast signal, and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), wherein
“the second QR code is generated after the [signal] receiving device of the user-end device receives the notification [signal]” (¶85-86 shows that after the "second information" is processed by the mobile device and the "third barcode" is generated. ¶58 shows that the "second barcode" of Kopel correlates to the broadcast signal and the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.), and
“the first QR code or the second QR code is associated with a ticket identifier stored in the user-end device” (¶97 shows database which verifies tickets.);
“analyzing second information obtained from the second QR code” (¶86 showing that the "third barcode" is analyzed to determines whether to permit the user to cross a turnstile. ¶58 shows that the "third barcode" of Kopel correlates to the "second QR code." ¶87 defines barcode to include QR code. See also Fig. 9.);
“comparing the second information to information stored in the ticket database, to determine whether to admit a user holding the user-end device” (¶86 showing that the "third barcode" is 
Kopel does not teach:
“comparing the first information to information provided by a ticket database, to determine whether to broadcast an audio file to generate a notification sound” and
“scanning a second QR code displayed on the display screen of the user-end device, wherein the second QR code is generated after the sound receiving device of the user-end device receives the notification sound.”
Gerace teaches an “electronic ticket admission validation anti-counterfeiting method, comprising:”
“ . . . broadcast[ing] an audio file to generate a notification sound” (C4L22-27 "[P]oints of ingress to the venue can include audio beacons or transmitters that produce an identifiable audio signal, which need not necessarily be audible to human sensory perception. Upon detection of this audio signal, the attendee device can provide proximity data to the application." C5L1619 "System 100 can, inter alia, provide for scannerless venue entry, which can be employed in connection with existing barcode approaches or with Flash Seats® ID approaches.") and 
“[a process], wherein [visual confirmation information] is generated after the sound receiving device of the user-end device receives the notification sound” (C3L63-67 shows proximity data is based on "audio-based signaling techniques." C5L60-C6L4 shows that the "Redemption component 110 [validates] ticket data representing a privilege to enter the venue" "in response to proximity component 102 receiving proximity data 104." C4L5-11 shows that in response to verification, the mobile device can display a unique image memorializing verification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gerace with Kopel because both Kopel (¶2-3 show the motivation of Gerace (C5L1619 "System 100 can, inter alia, provide for scannerless venue entry, which can be employed in connection with existing barcode approaches or with Flash Seats(R ID approaches." See also C9L23-29 and C4L28-47showing the advantages of audio signals.) teach secure and expedited improvements to verify and grant entrance to a venue. Thus, combining Gerace with Kopel furthers the interests taught in both Kopel and Gerace, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, Kopel and Gerace teach the “electronic ticket admission validation anti-counterfeiting method according to claim 6” as discussed above. Gerace further teaches that: “selecting one of the plurality of audio files, to enable the sound broadcasting device to broadcast the notification sound outside of a human hearing range according to the selected audio file” (C4L24 shows that "points of ingress to the venue can include audio beacons or transmitters that produce an identifiable audio signal . . . ." C4L41-43 shows that "audio signals can be precisely configured for specified ranges at particular locations, such as point of ingress to the venue." C7L15-16 show that the audio signal can be below 20 Hz, above 20 kHz, or any other frequency.).
Regarding Claim 8, Kopel and Gerace teach the “electronic ticket admission validation anti-counterfeiting method according to claim 6” as discussed above. Kopel further teaches that “the first QR code and the second QR code displayed on the display screen are set with timeliness” (¶83 shows that the mobile device can use the code-time data to generate unique barcodes.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20150004935-A1 shows use of a transmitted sound to verify proximity, triggering access to a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628